                                UNITED STATES DISTRICT COURT
                   EASTERN                        DISTRICT OF                              TENNESSEE


        UNITED STATES OF AMERICA
                                                                                        WITNESS LIST
                          V.
                    Anming Hu                                              Case Number: 3:20-CR-21

PRESIDING JUDGE                        PLAINTIFF’S ATTORNEY                DEFENDANT’S ATTORNEY
         Thomas A. Varlan              Casey Arrowood, Matthew McKinsey                   Philip Lomonaco
TRIAL DATE (S)                         COURT REPORTER                      COURTROOM DEPUTY
          June 7-14, 2021              Terri Grandchamp, Kara Nagorny                      Julie Norwood
 USA    DEF.      DATE OF TESTIMONY                                         WITNESSES


 X               6/7/2021-6/8/2021                                   Agent Lee Gibson
 X                   6/8/2021                                       Dr. John Zomchick
 X                   6/8/2021                                         David Smelser
 X                   6/8/2021                                           Drew Haswell
 X                   6/9/2021                                             Jean Mercer
 X                   6/9/2021                                           Greg Tolliver
 X                   6/9/2021                                           Kathy Cooper
 X                   6/9/2021                                             Kelcey Cole
 X                   6/9/2021                                        Carol Malkemus
 X                   6/9/2021                                           Monica Cole
 X                   6/9/2021                                        Pasquale Rinaldi
 X                   6/9/2021                                             Fiona You
 X                   6/10/2021                                Live Video - Kathryn Manzanares
 X                   6/10/2021                                          Tara Halstead
 X                    6/10/21                                 Live Video - Yospeh Bar-Cohen
 X               6/10/2021-6/11/2021                                  Kujtim Sadiku
         X           6/11/2021                                   Sudarsanam Suresh Babu
         X           6/11/2021                                            Anming Hu




     Case 3:20-cr-00021-TAV-DCP Document 111 Filed 06/24/21 Page 1 of 1 PageID #: 742
